DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement filed 11 September 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  In particular, no translation or explanation of relevance has been provided for the German office action.  The IDS has been placed in the application file, and the information referred to therein has not been considered, with the exception of the above document not in English.



Specification

The abstract of the disclosure is objected to because it includes legal phraseology of the type often used in patent claims (e.g. “wherein”), which is to be avoided in the abstract.  Further, the abstract includes minor grammatical errors; namely, each of the two sentences of the abstract is a fragment.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0007, line 3, it appears that “a status information” should read either “status information” or “a status” because the non-countable noun “information” does not take the indefinite article.  In paragraph 0007, line 5, the phrase “The device may be a cryptographic module comprises” is grammatically unclear with respect to the presence of two verbs.  In paragraph 0011, line 3, and paragraph 0018, line 3, “a lifespan information” should read either “lifespan information” or “a lifespan”.  In paragraph 0016, lines 2-3, the phrase “a cryptographic computation of the input data to output data” is grammatically unclear with respect to the use of the prepositions “of” and “to” in context.  Paragraphs 0017-0019 are duplicates of paragraphs 0010-0012.  In paragraph 0037, line 1, “of” should be inserted after “Instead”.  In paragraph 0045, line 1, it appears that “optional” should read “optionally”.  In paragraph 0046, line 6, “an internal status information” should read either “internal status information” or “an internal status”.  In paragraph 0051, line 5, the phrase “to active” is grammatically unclear.  


Claim Objections

Claim 5 is objected to because of the following informalities:  
In Claim 5, line 2, “a lifespan information” should read either “a lifespan” or “lifespan information” because the non-countable noun “information” does not take the indefinite article.  Similarly, in lines 2-3, “an information” should read “information”.
Claim 9 depends from Claim 4, but is separated from Claim 4 by Claims 7-8 which do not depend directly or indirectly from Claim 4.  A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
In Claim 15, line 2, “a lifespan information” should read either “a lifespan” or “lifespan information” because the non-countable noun “information” does not take the indefinite article.  Similarly, in lines 2-3, “an information” should read “information”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:


Claims 1-12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, because the claims does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 is directed to a device as recited.  However, there are no structural elements recited that would constitute the recited device as a machine or article of manufacture (or composition of matter), and the claim does not recite a statutory process as a series of acts to be performed.  The claim therefore does not fall within any of the statutory classes of invention.  See MPEP § 2106.03.  Claims 2-12 do not clearly provide any structural limitations which would remedy the above deficiencies.
Claim 20 is directed to a computer program product comprising software code portions.  There is no recitation of a non-transitory medium or other machine or manufacture that the code is stored on.  Therefore, the claim encompasses software per se.  Computer software does not fall within any of the statutory classes of invention. See Gottschalk v. Benson, 409 U.S. 63, 72, 175 USPQ 673, 676-77 (1972).  Software does not constitute a statutory process, because the software itself is not a series of steps that are performed.  Software is also not a machine, article, or composition of matter.  See MPEP § 2106.03(I). When a claim encompasses both statutory and non-statutory subject matter, the claim as a whole is considered to be directed to non-statutory subject matter.  See MPEP § 2106(II).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a device as recited; however, the claim recites no structure of such a device, and therefore, the bounds of what is encompassed by the claimed device are not clear.  The claim recites “a cryptographic computation of the input data to output data” in lines 2-3.  The use of the prepositions “of” and “to” is not grammatically clear in context.  These ambiguities render the claim indefinite.
Claim 3 recites “at least one of the following an encryption and a decryption” in lines 1-2.  This phrase is grammatically unclear and appears to be missing punctuation or critical language.
Claim 13 recites “a cryptographic computation of the input data to output data” in line 4.  The use of the prepositions “of” and “to” is not grammatically clear in context.  These ambiguities render the claim indefinite.

Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al, US Patent 10542039.
In reference to Claim 1, Xu discloses a device that can receive key data and input data and conduct a cryptographic computation on the input data using the key data (column 3, line 64-column 4, line 6), where side channel attack countermeasures 
In reference to Claims 2 and 3, Xu further discloses a symmetric key for encryption or decryption (column 3, line 64-column 4, line 6).
In reference to Claims 4-6, Xu further discloses toggling the countermeasures based on a property including a computation mode, lifespan, or whether the key is used with or without the countermeasures (column 4, line 6-column 5, line 7).
In reference to Claim 9, Xu further discloses using the control input to override and toggle the countermeasures (column 5, lines 35-41).
In reference to Claims 7 and 8, Xu further discloses control input received at or generated by the device (column 5, lines 35-41).
In reference to Claim 10, Xu further discloses a component configured to conduct the countermeasures (column 4, lines 13-35).

Claims 13-18 are directed to methods corresponding to the functionality of the devices of Claims 1 and 4-8, respectively, and are rejected by a similar rationale, mutatis mutandis.
Claim 19 is directed to a system having functionality corresponding to that of the device of Claim 1, and is rejected by a similar rationale.
Claim 20 is directed to a software implementation of the method of Claim 13, and is rejected by a similar rationale.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Fons et al, US Patent 10664413.
In reference to Claims 11 and 12, Xu discloses everything as detailed above with respect to Claim 1, but does not explicitly disclose an electronic control unit of a vehicle.  Fons discloses an electronic control unit of a vehicle (column 1, lines 49-64) that uses side channel attack countermeasures (column 2, lines 21-24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu to include the vehicle control unit as taught by Fons, in order to use them to secure the vehicle against future attacks (see Fons, column 4, lines 34-59).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Phatak, US Patent 8639922, discloses a system for mitigating attacks that can be implemented in vehicles.
Hars et al, US Patent 9729310, discloses an encryption system that mitigates side channel attacks for use in vehicles.
Bharrat et al, US Patent 10469530, discloses a method that includes switching attack mitigation modes.
Jain et al, US Patent 10554241, discloses a method that includes side channel attack mitigation in controller area networks such as in automotive systems.
Kose et al, US Patent 10680797, discloses a system that can activate and deactivate power analysis attack countermeasures.
Vougioukas et al, US Patent 10705848, discloses a system having a context switch for mitigating side channel attacks.
Liu et al, US Patent Application Publication 2012/0159187, discloses a device for protecting against differential power analysis using a countermeasure circuit that can be enabled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492